EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 48-59 comprise a “(Withdrawn)” claim status.
Amend the claims status of claims 48-59 to read --(Cancelled)--.

Claim 40 recites the limitations “the further folded panel” in line 29.
Amend the limitations of claim 40 line 29 to read --the third folded panel--.

Claim 40 recites the limitations “extends to a middle” in line 30.
Amend the limitations of claim 40 line 30 to read --extends towards a middle--.

Claim 40 recites the limitations “the stack is uniform” in line 31.


Claim 60 recites the limitations “the further folded panel” in line 2.
Amend the limitations of claim 60 line 2 to read --the third folded panel--.

Claim 62 recites the limitations “the further folded panel” in line 2.
Amend the limitations of claim 62 line 2 to read --the third folded panel--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 40 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 

A stack of interleaved wipes, the stack comprising:
wipes each having:
a main panel having
two opposite faces on respective opposite facing sides of the main panel and 

at least three folded panels, wherein a first and a second folded panels connected to the main panel by respective creases at respective opposite creased edges, of the main panel and forming respective folds, both folded panels being folded to a same face side of the main panel and
a third folded panel connected to the first or the second folded panel at a further crease;
the wipes being stacked and interleaved, whereby a second wipe has: 
the enfolded creased edge of the second wipe enfolded within an enfolding fold formed by the main panel and the respective folded panel of a first wipe opposite from the said same face side of the second wipe and
the enfolding creased edge of the second wipe being part of an enfolding fold, formed by the main panel and the respective folded panel of the second wipe, and having enfolded within it the enfolded creased edge of a third wipe on the same face side of the second wipe,
wherein the crease of the third folded panel extends towards a middle of the stack, whereby a thicknesses of the stack is substantially uniform at all cross-sectional positions…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651